Exhibit 10.2
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
     This First Amendment to the Employment Agreement dated effective October 1,
2007 (“Agreement”) by and between The Scotts Company, LLC (“Company”) and Barry
Sanders (“Executive”) is effective as of this 14th day of January, 2009.
RECITALS
     WHEREAS, the Company and the Executive previously entered into the
Agreement; and
     WHEREAS, the Company and the Executive each desire to amend the Agreement
as described herein.
AMENDMENT
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement, and of
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1.   Article 1 of the Agreement is hereby amended by inserting the following at
the end thereof:       The Company hereby agrees that, with respect to the term
of the Agreement expiring September 30, 2010, it will not exercise its right to
deliver a notice of its intent not to renew the Agreement, as provided herein,
and the Agreement will automatically be extended for one (1) additional year at
the end of such term; provided, however, that nothing in the foregoing shall be
construed as affecting any other right of the Company under any other provision
of this Agreement, including, without limitation, the ability to terminate the
Agreement and the Executive’s employment thereunder. Likewise, nothing in this
Amendment is intended to change the language related to a Change of Control
contained in Article 1.   2.   Section 2.17 of the Agreement is hereby deleted
in its entirety and the following is substituted therefor:     2.17 “Good
Reason” means, without the Executive’s consent, the existence of one or more of
the following conditions:

  (a)   A material diminution in the Executive’s base compensation; or     (b)  
A material change in the geographic location at which the Executive must perform
services.

    Notwithstanding the foregoing, (i) an event described in this Section 2.17
shall constitute Good Reason only if the Company fails to cure such event within
thirty

 



--------------------------------------------------------------------------------



 



    (30) days after receipt from the Executive of written notice of the event
which constitutes Good Reason and (ii) Good Reason shall cease to exist for an
event on the ninetieth (90th) day following the later of its occurrence or the
Executive’s knowledge thereof, unless the Executive has given the Company
written notice of such event prior to such date.   3.   Section 7.4(b)(ii) of
the Agreement is hereby deleted in its entirety and the following is substituted
therefor:

  (ii)   A lump sum payment equal to the Annual Bonus Award that the Executive
would have received had the Executive remained employed for the entire fiscal
year/performance period, but prorated based on the actual Base Salary paid to
the Executive during such fiscal year for services rendered through the
Effective Date of Termination.

     IN WITNESS WHEREOF, the Company has caused this First Amendment to be
executed by a duly authorized officer and the Executive has executed this First
Amendment, each effective as of the date first set forth above.

                 
 
                COMPANY       EXECUTIVE
 
                The Scotts Company, LLC            
 
               
By:
  /s/ Denise S. Stump       /s/ Barry W. Sanders    
 
               
 
  Denise S. Stump       Barry Sanders    
 
                Its:   Executive Vice President, Global Human Resources        
   
 
               

 